Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón
a la cual se une el Juez Presidente Señor Pons Núñez.
*430Con el debido respeto de otros criterios, pasamos a exponer el nuestro. La evidencia aportada (1) en este caso está exten-samente reseñada, tanto en la opinión concurrente como en la concurrente y disidente.
La acción surge como resultado de un desgraciado acci-dente de automóvil ocurrido en o alrededor del .30 de enero de 1981, en el cual perdió la vida el conductor, Ángel P. Báez Báez, al salirse su vehículo de la vía de rodaje e ir a caer en el Lago Carraízo. No hay testigos oculares de éste. Tampoco existe prueba “circunstancial coetánea al accidente sobre qué realmente lo causó y las razones por las cuales Báez Báez abandonó la zona asfaltada de rodaje” (opinión concurrente, pág. 403) ni sobre las condiciones de la carretera (con excep-ción de las tres (3) fotografías del lugar que tomó la Policía de Puerto Rico el día que investigaron el accidente). La prueba principal aportada para establecer las condiciones de la Carr. Núm. 796 al momento de ocurrir el accidente fue el informe pericial del Ing. Ángel L. Allende. (2) En dicho informe se in-dica que la inspección de la Carr. Núm. 796 y del lugar del accidente en la cual éste se basa, se realizó el 1ro de octubre de 1983, casi dos (2) años después del desgraciado evento.(3) *431A pesar de ser un accidente sin testigos oculares no se pre-sentó prueba pericial para tratar de reconstruir la forma en que probablemente ocurrió. (4)
Coincidimos con ambas opiniones en que “la parte deman-dante en un pleito de daños y perjuicios, parte a quien le co-rresponde el peso de la prueba, una vez explica satisfactoria-mente la falta de evidencia directa, puede descargar su res-ponsabilidad mediante la presentación de prueba indirecta”. (Opinión concurrente y disidente, pág. 415.) También estamos de acuerdo en que para poder imponerle responsabilidad al Estado al amparo del Art. 404 del Código Político, 3 L.P.R.A. see. 422, la parte tiene que probar no sólo el acto negligente por parte del Estado, en este caso, “desperfectos, falta de re-paración o de protección suficientes” en la carretera y el daño causado, sino también la relación o nexo causal entre el daño sufrido y la negligencia del Estado. En lo que estamos en desa-cuerdo con ambas opiniones es en la conclusión a que éstas llegan de que bajo las circunstancias específicas de este caso la parte demandante logró probar la relación causal entre el daño y el acto negligente del Estado.
Para que proceda dar por probado un hecho a base de una inferencia derivada de evidencia circunstancial, es necesario que haya una relación racional entre el hecho básico probado y el inferido. Murcelo v. H. I. Hettinger & Co., 92 D.P.R. 411 (1965); E. L. Chiesa, Práctica Procesal Puertorriqueña— Evidencia, San Juan, Pubs. J.T.S., 1983, Análisis Editorial, Vol. I, Cap. III, págs. 41-46; McCormick, Evidence, Cap. 36, Sec. 345, pág. 985 (3ra ed. 1984); Jim Crockett Promotion, Inc. v. City of Charlotte, 706 F.2d 486, 490 (4to Cir. 1983). *432El hecho probado tiene que ser uno del cual un hombre razo-nable pueda inferir el hecho alegado. La razón y la experiencia deben apoyar la inferencia. Tot v. United States, 319 U.S. 463, 467 (1943); Jim Crockett Promotion, Inc. v. City of Charlotte, supra, pág. 490. La aplicación de estos principios de derecho a situaciones en específico ha generado gran contro-versia y producido innumerables escritos, ya que “en el último análisis el dictamen del juez necesariamente tiene que descan-sar en su opinión personal, que es producto del sentido común y la experiencia propia, en cuanto a límites de inferencias razonables que se pueden hacer de los hechos probados”. (Tra-ducción nuestra.) McCormick, op. cit, Cap. 36, Sec. 338, pág. 954.
El hecho básico que el tribunal encontró probado en este caso, del cual se pretende inferir que el Estado es responsable por el accidente que causó daños a la parte demandante, es que la Carr. Núm. 796 donde ocurrió el accidente adolecía de desperfectos y no ofrecía suficiente seguridad y protección a los viajeros que transitaban por ella. (Véanse: opinión con-currente, págs. 398 y 410; opinión concurrente y disidente, págs. 401 y 427.)
Analicemos las posiciones asumidas en las dos opiniones. En éstas se pretende, por vía de un precedente, crear una pre-sunción controvertible del tipo concluyente o mandatorio. (5) Esto significa que en relación con un accidente de automóvil ocurrido en una carretera estatal, donde no haya evidencia directa del hecho generador del mismo, una vez probado el hecho básico déla negligencia del Estado (desperfectos en la carretera o falta de protección suficiente), en ausencia de *433prueba por parte del Estado “sobre cuál fue el ‘hecho origi-nador o básico’ en la cadena de eventos que tuvo como conse-cuencia [dicho accidente]” (opinión concurrente y disidente, pág. 426), el tribunal tiene necesariamente que inferir el nexo causal: encontrar probado que el accidente se debió a la ex-clusiva negligencia del Estado. Discrepamos de esta posición. Ni la experiencia ni la razón sugieren que sólo porque exista una condición de peligrosidad en una carretera y que en ésta haya ocurrido un accidente de automóvil no explicado, de estos dos hechos, sin más, (6) hay que necesariamente inferir que el accidente se debió a las condiciones de peligrosidad de la ca-rretera o que lo más probable es que así fuera. En el caso de autos el perito se limitó a hacer un informe de las condiciones de la Carr. Núm. 796 basado principalmente en una inspec-ción ocular hecha casi dos (2) años después de ocurrido el accidente. No se presentó prueba pericial para tratar de re-construir la forma en que éste ocurrió. (7) Bajo estas circuns-tancias estimamos que no existe la conexión racional necesaria entre el hecho básico y el hecho inferido. Estamos frente a meras especulaciones o conjeturas en las cuales no puede apo-yarse una determinación de responsabilidad.
La opinión concurrente va más allá. Infiere la negligencia concurrente entre el Estado y el occiso Báez Báez de una com-binación de hechos básicos e inferencias. La negligencia con-currente de Báez Báez la infiere de lo siguiente : (1) el hecho del accidente no explicado en sí; “de haber Báez Báez man-*434tenido su automóvil dentro de la zona asfaltada de rodaje —que era recta— no hubiese ocurrido el accidente”; que para precipitarse en el Lago realizó “un viraje y transitó por la grama”; (2) de las fotografías del vehículo accidentado, “cayó y se hundió en el lago con la carrocería invertida . . . [con] la parte delantera. .. hacia la carretera” (opinión con-currente, pág. 404,), y (3) del informe del perito ingeniero Allende donde se citan algunas estadísticas sobre la Carr. Núm. 796 de éstas se concluye que “sin contratiempo, de día y de noche, han discurrido miles de vehículos en múltiples oca-siones bajo distintas condiciones climatológicas”. (Opinión concurrente, pág. 409.) De estos hechos básicos que el Tribunal consideró probados se infiere “que Báez Báez —por razones que no sabemos— perdió el control del automóvil, no pudo de-tenerlo y moviéndose a velocidad indeterminada, pero suficien-temente excesiva, se salió de la zona pavimentada de rodaje, siguió sobre el paseo de grama y violentamente cayó al lago”. (Opinión concurrente, pág. 407.) Además se analizan distin-tas disposiciones de la Ley de Tránsito de Puerto Rico. De las inferencias, y del análisis de la Ley de Tránsito de Puerto Rico, se llega a la inferencia crucial de que Báez Báez “incu-rrió en negligencia activa al transitar a una velocidad rela-tivamente excesiva” (opinión concurrente, pág. 409) y que “fue negligente en una setenta por ciento (70%)”. (Opinión concurrente, pág. 409.)
Estimamos que tanto la inferencia sobre la relación causal entre la negligencia del Estado y el daño, como la de la negli-gencia del conductor Báez Báez son especulativas, meras con-jeturas. Para llegar a la determinación de que el accidente se debió a la negligencia concurrente del Estado y Báez Báez, se entrelazan estas dos inferencias. Bajo estas circunstancias somos de la opinión que no existe la conexión racional necesa-ria entre los hechos básicos que el Tribunal consideró proba-*435dos (8) y los inferidos para poder sostener la determinación de negligencia concurrente a la que se llega.
Por todo lo antes expuesto, concluimos que el Tribunal no tuvo ante sí prueba suficiente, ya fuere directa o circunstan-cial, ni para poder sostener la determinación de responsabili-dad exclusiva del Estado ni la de negligencia concurrente del Estado y Báez Báez. La acción, por ende, debió desestimarse.
Voto particular emitido por el
Juez Asociado Señor Hernández Denton.
Después de un análisis sereno, desapasionado y reflexivo de los autos originales, la prueba testifical y documental, así como los planteamientos de las partes, he decidido endosar la opinión concurrente emitida por el Juez Asociado Señor Ne-grón García. Su ponencia, en la que se apuntala la sentencia del Tribunal, no solamente está basada en los principios fun-damentales de nuestro ordenamiento jurídico vigente, sino que también constituye la más justa solución de este pleito origi-nado en un trágico accidente de automóvil en una carretera rural.
Por la naturaleza de la controversia, y en vista de que en instancia las partes estipularon la prueba documental y peri-cial, este Tribunal en estricto derecho está en las mismas con-diciones que el foro de instancia. Torres Arzola v. Policía de P.R., 117 D.P.R. 204 (1986); Pueblo v. Uriel Álvarez, 112 D.P.R. 312, 318 (1982); Castrillo v. Maldonado, 95 D.P.R. 885, 889 (1968); West India Mach. v. Srio. de Hacienda, 89 *436D.P.R. 115 (1963); Central Igualdad, Inc. v. Srio. Hacienda, 83 D.P.R. 45 (1961).
Al evaluar toda la prueba reconocemos que en última ins-tancia, en este tipo de controversia, cualquier decisión depen-derá del sentido común del juzgador y de sus experiencias sobre las inferencias que se puedan hacer de las circunstancias fácticas del accidente. Cf. McCormick, Evidence, Cap. 36, Sec. 338, págs. 952, 954 (3ra ed. 1984).
Un examen de la prueba documental nos ha convencido que este accidente automovilístico ocurrió como consecuencia de la interacción de varios factores, entre los que se incluye la negligencia del conductor, y no exclusivamente a las condicio-nes de la carretera. Los caminos rurales aislados, estrechos, y carentes de iluminación requieren mayor cuidado en el ma-nejo de un vehículo conducido a velocidad moderada y este tipo de accidente no pudo ser el resultado de una sola causa.
Por esas razones, acogemos la petición del Estado de que se “reduzca” el porcentaje de responsabilidad impuesta al Es-tado por el tribunal sentenciador. Al modificar la sentencia del tribunal a quo, adjudicamos lo que corresponde en derecho y también cumplimos fielmente con nuestra obligación de hacer justicia.

E1 caso se sometió a base de estipulaciones. Sólo se recibió testi-monio del fiscal Rafael A. Dávila y del policía insular Carmelo Fernández en cuanto a la negligencia, y de la señora Nancy Díaz Vda. de Báez en cuanto a los daños.
En relación con la negligencia del Estado se estipuló la siguiente prueba documental: (1) fotografías del área del accidente; (2) copia del Informe de Accidentes de Tránsito de la Policía; (3) copia del Informe de Persona Desaparecida y del Suplemento; (4) reglamentos estatales y federales apli-cables a la construcción de carreteras; (5) informe del perito Ing. Ángel L. Allende; (6) fotografías tomadas por la Policía de Puerto Rico del vehículo accidentado, del lugar del accidente y del cadáver.


E1 propósito del informe del ingeniero Allende no fue reconstruir cómo ocurrió el accidente, sino “ [d] eterminar si el tramo de la Carretera Estatal P.R. 796 cumple con requisitos mínimos de seguridad entre el Km. 3.8 y el 4.2”.


La inspección ocular que realizó el juez del lugar del accidente se hizo el 17 de octubre de 1983.


R. S. Kuhlman, Killer Roads: From Crash to Verdict, Virginia, The Michie Co., 1986, Cap. 16, Sec. 16-1; Adkins v. Chicago, Rock Island & Pacific Railroad Co., 274 N.E.2d 507, 516 (Ill. 1971); Carlson v. Hudson, 312 N.E.2d 19-21 (Ill. 1974). Para una posición en contra de la utilización de este tipo de peritaje, véase Zachery v. Wheeler, 511 F. Supp. 591 (E.D. Tenn. 1981).


“La presunción mandatoria o concluyente es aquella en la que, esta-blecido el hecho básico A, si la parte afectada no presenta evidencia para rebatir o refutar el hecho presumido B, el juzgador queda obligado a inferir el hecho presumido B.” (Énfasis suplido.) E. L. Chiesa, Práctica Procesal Puertorriqueña — Evidencia, San Juan, Pubs. J.T.S., 1983, Análisis Editorial, Vol. I, Cap. III, pág. 40.


 Aunque la opinión concurrente y disidente, pág. 426, destaca en apoyo de su tesis que del informe de la Policía se desprende que en “la tarde del accidente la carretera en cuestión estaba mojada”, cabe señalar que dicho informe se está refiriendo a las condiciones de la carretera el día en que se investigó el accidente, cuatro días después de que éste ocurriera. No hay evidencia, ni directa ni circunstancial, sobre las condiciones de la carretera el día en que ocurrió el accidente.


 Sobre prueba pericial para reconstruir la forma en que ocurren los accidentes, véase nota al calce 4.


 Somos de la opinión que tampoco se aportó prueba suficiente para sostener algunas de las determinaciones sobre la condición de la Carr. Núm. 796 al momento del accidente. No cumplió con su “obligación de poner al tribunal en condiciones de poder hacer una determinación clara y específica sobre negligencia mediante la presentación de prueba a esos efectos”. Cotto v. C.M. Ins. Co., 116 D.P.R. 644, 651 (1985).